DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on September 27, 2022 have been fully considered but they are not persuasive.
     With respect to claim 1, applicant argues that the combination of Masayuki’973 and Sakaguchi’709 does not teach “second mode information indicating whether a print permission mode for permitting printing with the image forming apparatus even in a case where it is determined that an amount of remaining coloring agent contained in a cartridge mounted to the image forming apparatus is in a state in which the cartridge should be replaced is active or inactive; and a controller configured to execute: setting the second mode information to active information indicating that the print permission mode is active in a state in which the first mode information indicates the normal mode; setting the second mode information to inactive information indicating that the print permission mode is inactive in a state in which the first mode information indicates the contract mode; and rewriting the second mode information from the inactive information to the active information in a case where a first instruction to activate the print permission mode is received in a state in which the first mode information indicates the contract mode and the second mode information is set to the inactive information”, Examiner disagrees with applicant’s argument because Sakaguchi’709 has suggested that second mode information indicating whether a print permission mode for permitting printing with the image forming apparatus even in a case where it is determined that an amount of remaining coloring agent contained in a cartridge mounted to the image forming apparatus is in a state in which the cartridge should be replaced is active or inactive [as shown in Fig.4, the printer is being configured to a print permission mode which enables the printing operation to be continued even the toner is in the overuse according to the user’s instruction].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Masayuki’973  according to the teaching of Sakaguchi’709 to include a print permission mode which enables the printing operation to be continued even the  toner is in the overuse and the printer is being operated in the normal which has no restriction on printing operation (page 11 in Masayuki’973) because this will allow the owner of the printer to perform printing operation more effectively.
     The combination of Masayuki’973 and Sakaguchi’709 does not teach a controller configured to execute: setting the second mode information to active information indicating that the print permission mode is active in a state in which the first mode information indicates the normal mode; setting the second mode information to inactive information indicating that the print permission mode is inactive in a state in which the first mode information indicates the contract mode; and rewriting the second mode information from the inactive information to the active information in a case where a first instruction to activate the print permission mode is received in a state in which the first mode information indicates the contract mode and the second mode information is set to the inactive information.  
     Since Masayuki’973 has suggested that the printer is operated in either the prepaid mode (contract mode) which user prints the number of printouts according to the amount of money which the user has made or the normal mode which the user owns the printer and the user print unlimited number of printouts (page 11) and Sakaguchi’709 has suggested that the faint print result is occurred on some printouts
 when the toner is low (paragraph 11) and the printer is being configured to a print permission mode which enables the printing operation to be continued even the toner is in the overuse (Fig.4), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to have the controller of the printer to set the printer in a print permission mode which enables the printing operation to be continued even the toner is in the overuse when the user operates a printer in the normal mode and the user sets the device to the toner overuse mode to continue to perform printing even the  toner is in the overuse (a controller configured to execute: setting the second mode information to active information indicating that the print permission mode is active in a state in which the first mode information indicates the normal mode) because this will allow the installed toner in the printer to be used more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Masayuki’973 and Sakaguchi’709 to have the controller of the printer to set the printer in a print permission mode which enables the printing operation to be continued even the toner is in the overuse when the user operates a printer in the normal mode and the user sets the device to the toner overuse mode to continue to perform printing even the  toner is in the overuse (a controller configured to execute: setting the second mode information to active information indicating that the print permission mode is active in a state in which the first mode information indicates the normal mode) because this will allow the installed toner in the printer to be used more effectively.
     In addition, Since Masayuki’973 has suggested that the printer is operated in either the prepaid mode (contract mode) which user prints the number of printouts according to the amount of money which the user has made or the normal mode which the user owns the printer and the user print unlimited number of printouts (page 11) and Sakaguchi’709 has suggested that the faint print result is occurred on some printouts
 when the toner is low (paragraph 11) and the printer is not being configured to a print permission mode which enables the printing operation to be continued even the toner is in the overuse after the CANCEL button 403 is being activated in Fig.4, therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to have the controller of the printer to disable the print permission mode which enables the printing operation to be continued even the toner is in the overuse when the user operates a printer in the prepaid mode (contract mode) and the user does not set the device to the toner overuse mode to continue to perform printing even the  toner is in the overuse (setting the second mode information to inactive information indicating that the print permission mode is inactive in a state in which the first mode information indicates the contract mode) because this will allow the prepaid user to obtain the high quality of printouts.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Masayuki’973 and Sakaguchi’709 to have the controller of the printer to disable the print permission mode which enables the printing operation to be continued even the toner is in the overuse when the user operates a printer in the prepaid mode (contract mode) and the user does not set the device to the toner overuse mode to continue to perform printing even the  toner is in the overuse (setting the second mode information to inactive information indicating that the print permission mode is inactive in a state in which the first mode information indicates the contract mode) because this will allow the prepaid user to obtain the high quality of printouts  
     Furthermore, since Masayuki’973 has suggested that the printer is operated in either the prepaid mode (contract mode) which user prints the number of printouts according to the amount of money which the user has made or the normal mode which the user owns the printer and the user print unlimited number of printouts (page 11) and Sakaguchi’709 has suggested that the faint print result is occurred on some printouts
 when the toner is low (paragraph 11) and the printer is being configured to a print permission mode which enables the printing operation to be continued for printing a predefined number of pages even the toner is in the overuse when the user selects the item 405 and enter the desired number in the item 404, therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to have the controller of the printer to set the printer in a print permission mode (rewriting the second mode information from the inactive information to the active information) which enables the printing operation to be continued to print for a predefined number of pages even the toner is in the overuse when the printer operates in the prepaid mode (contract mode) and the user resets the device to the toner overuse mode from the canceled toner overuse mode to continue to perform printing even the toner is in the overuse (rewriting the second mode information from the inactive information to the active information in a case where a first instruction to activate the print permission mode is received in a state in which the first mode information indicates the contract mode and the second mode information is set to the inactive information) because this will allow the prepaid users able to print a desired number of pages from a job when the toner in the printer is running low and the user is willing to pay the low quality of printout.
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Masayuki’973 and Sakaguchi’709 to have the controller of the printer to set the printer in a print permission mode (rewriting the second mode information from the inactive information to the active information) which enables the printing operation to be continued to print for a predefined number of pages even the toner is in the overuse when the printer operates in the prepaid mode (contract mode) and the user resets the device to the toner overuse mode from the canceled toner overuse mode to continue to perform printing even the toner is in the overuse (rewriting the second mode information from the inactive information to the active information in a case where a first instruction to activate the print permission mode is received in a state in which the first mode information indicates the contract mode and the second mode information is set to the inactive information) because this will allow the prepaid users able to print a desired number of pages from a job when the toner in the printer is running low and the user is willing to pay for the low quality of printout.
     With respect to claim 11, applicant argues that there is no motivation to switch the print permission mode from inactive to active when a controller receives a "remaining amount decrease notification" when the printer is the prepaid mode, Examiner disagrees with applicant’s argument because Sakaguchi’709 has suggested that the faint print result is occurred on some printouts when the toner is low (paragraph 11) and the printer is either to configured to a print permission mode which enables the printing operation to be continued even the toner is in the overuse or not according to the user’s instruction (Fig.4) and Masayuki’973 has suggested that a user has to pay for each printed page in the prepaid mode (contract mode), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Masayuki’973 and Sakaguchi’709 to have the controller of the printer to set the printer in a print permission mode which enables the printing operation to be continued to print for a predefined number of pages even the toner is in the overuse when the printer operates in the prepaid mode (contract mode) and the user resets the device to the toner overuse mode from the canceled toner overuse mode to continue to perform printing even the toner is in the overuse because this will allow the prepaid users able to print a desired number of pages from a job when the toner in the printer is running low and the user is willing to pay for the low quality of printout.
     In addition, applicant argues that Sakaguchi’709 does not disclose a controller that determines whether to continue printing or not without a user's input. Examiner disagrees with applicant’s arguments because the argued limitation is not being disclosed in the claimed. 
     With respect to applicant’s arguments for claims 2-3, 5-6, 10 and 16-17, Examiner disagrees with applicant’s arguments for the same reason as discussed in claims 1 and 11 above. 
     Applicant argued that claim 1, 11 and 16 should not invoke 35 U.S.C. 112, sixth paragraph, Examiner disagrees with applicant's argument because with respect to Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011“a controller” in claim 1, “a controller” in claim 11, “a first controller” in claim 16, “a second controller” in claim 16 are treated in accordance with 112(f) because the associated function is modified by a word that serves as generic placeholder (i.e., the claim uses a term that is substitute for "means”). If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller” in claim 1, “a controller” in claim 11, “a first controller” in claim 16, “a second controller” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
     “The controller in claim 1 is read as the item 80 shown in Fig.1, “a controller” in claim 11 is read as the item 120 shown in Fig.1, “The first controller” in claim 16 is read as the item 80 shown in Fig.1, “a second controller” in claim 16 is read as the item 120 shown in Fig.1.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Masayuki’973 (CN 107819973), and further in view of Sakaguchi’709 (US 2012/0230709).
     With respect to claim 1, Masayuki’973 teaches an image forming apparatus (Fig.1, item 60) comprising: 
     a main body memory (Fig.4, item 62) configured to store: 
     first mode information indicating whether the image forming apparatus is set to a contract mode being for the image forming apparatus for which a service contract is made or a normal mode being for the image forming apparatus for which a service contract is not made [the image processing device (Fig.1, item 60) has the prepaid mode (contract mode) and normal mode (page 11)]; and 
     Masayuki’973 does not teach second mode information indicating whether a print permission mode for permitting printing with the image forming apparatus even in a case where it is determined that an amount of remaining coloring agent contained in a cartridge mounted to the image forming apparatus is in a state in which the cartridge should be replaced is active or inactive; and a controller configured to execute: setting the second mode information to active information indicating that the print permission mode is active in a state in which the first mode information indicates the normal mode; setting the second mode information to inactive information indicating that the print permission mode is inactive in a state in which the first mode information indicates the contract mode; and rewriting the second mode information from the inactive information to the active information in a case where a first instruction to activate the print permission mode is received in a state in which the first mode information indicates the contract mode and the second mode information is set to the inactive information.  
     Sakaguchi’709 teaches second mode information indicating whether a print permission mode for permitting printing with the image forming apparatus even in a case where it is determined that an amount of remaining coloring agent contained in a cartridge mounted to the image forming apparatus is in a state in which the cartridge should be replaced is active or inactive [as shown in Fig.4, the printer is being configured to a print permission mode which enables the printing operation to be continued even the  toner is in the overuse].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Masayuki’973  according to the teaching of Sakaguchi’709 to include a print permission mode which enables the printing operation to be continued even the  toner is in the overuse and the printer is being operated in the normal which has no restriction on printing operation (page 11 in Masayuki’973) because this will allow the owner of the printer to perform printing operation more effectively.
     The combination of Masayuki’973 and Sakaguchi’709 does not teach a controller configured to execute: setting the second mode information to active information indicating that the print permission mode is active in a state in which the first mode information indicates the normal mode; setting the second mode information to inactive information indicating that the print permission mode is inactive in a state in which the first mode information indicates the contract mode; and rewriting the second mode information from the inactive information to the active information in a case where a first instruction to activate the print permission mode is received in a state in which the first mode information indicates the contract mode and the second mode information is set to the inactive information.  
     Since Masayuki’973 has suggested that the printer is operated in either the prepaid mode (contract mode) which user prints the number of printouts according to the amount of money which the user has made or the normal mode which the user owns the printer and the user print unlimited number of printouts (page 11) and Sakaguchi’709 has suggested that the faint print result is occurred on some printouts
 when the toner is low (paragraph 11) and the printer is being configured to a print permission mode which enables the printing operation to be continued even the toner is in the overuse (Fig.4), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to have the controller of the printer to set the printer in a print permission mode which enables the printing operation to be continued even the toner is in the overuse when the user operates a printer in the normal mode and the user sets the device to the toner overuse mode to continue to perform printing even the  toner is in the overuse (a controller configured to execute: setting the second mode information to active information indicating that the print permission mode is active in a state in which the first mode information indicates the normal mode) because this will allow the installed toner in the printer to be used more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Masayuki’973 and Sakaguchi’709 to have the controller of the printer to set the printer in a print permission mode which enables the printing operation to be continued even the toner is in the overuse when the user operates a printer in the normal mode and the user sets the device to the toner overuse mode to continue to perform printing even the  toner is in the overuse (a controller configured to execute: setting the second mode information to active information indicating that the print permission mode is active in a state in which the first mode information indicates the normal mode) because this will allow the installed toner in the printer to be used more effectively.
     In addition, Since Masayuki’973 has suggested that the printer is operated in either the prepaid mode (contract mode) which user prints the number of printouts according to the amount of money which the user has made or the normal mode which the user owns the printer and the user print unlimited number of printouts (page 11) and Sakaguchi’709 has suggested that the faint print result is occurred on some printouts
 when the toner is low (paragraph 11) and the printer is not being configured to a print permission mode which enables the printing operation to be continued even the toner is in the overuse after the CANCEL button 403 is being activated in Fig.4, therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to have the controller of the printer to disable the print permission mode which enables the printing operation to be continued even the toner is in the overuse when the user operates a printer in the prepaid mode (contract mode) and the user does not set the device to the toner overuse mode to continue to perform printing even the  toner is in the overuse (setting the second mode information to inactive information indicating that the print permission mode is inactive in a state in which the first mode information indicates the contract mode) because this will allow the prepaid user to obtain the high quality of printouts.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Masayuki’973 and Sakaguchi’709 to have the controller of the printer to disable the print permission mode which enables the printing operation to be continued even the toner is in the overuse when the user operates a printer in the prepaid mode (contract mode) and the user does not set the device to the toner overuse mode to continue to perform printing even the  toner is in the overuse (setting the second mode information to inactive information indicating that the print permission mode is inactive in a state in which the first mode information indicates the contract mode) because this will allow the prepaid user to obtain the high quality of printouts  
     Furthermore, since Masayuki’973 has suggested that the printer is operated in either the prepaid mode (contract mode) which user prints the number of printouts according to the amount of money which the user has made or the normal mode which the user owns the printer and the user print unlimited number of printouts (page 11) and Sakaguchi’709 has suggested that the faint print result is occurred on some printouts
 when the toner is low (paragraph 11) and the printer is being configured to a print permission mode which enables the printing operation to be continued for printing a predefined number of pages even the toner is in the overuse when the user selects the item 405 and enter the desired number in the item 404, therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to have the controller of the printer to set the printer in a print permission mode (rewriting the second mode information from the inactive information to the active information) which enables the printing operation to be continued to print for a predefined number of pages even the toner is in the overuse when the printer operates in the prepaid mode (contract mode) and the user resets the device to the toner overuse mode from the canceled toner overuse mode to continue to perform printing even the toner is in the overuse (rewriting the second mode information from the inactive information to the active information in a case where a first instruction to activate the print permission mode is received in a state in which the first mode information indicates the contract mode and the second mode information is set to the inactive information) because this will allow the prepaid users able to print a desired number of pages from a job when the toner in the printer is running low and the user is willing to pay the low quality of printout.
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Masayuki’973 and Sakaguchi’709 to have the controller of the printer to set the printer in a print permission mode (rewriting the second mode information from the inactive information to the active information) which enables the printing operation to be continued to print for a predefined number of pages even the toner is in the overuse when the printer operates in the prepaid mode (contract mode) and the user resets the device to the toner overuse mode from the canceled toner overuse mode to continue to perform printing even the toner is in the overuse (rewriting the second mode information from the inactive information to the active information in a case where a first instruction to activate the print permission mode is received in a state in which the first mode information indicates the contract mode and the second mode information is set to the inactive information) because this will allow the prepaid users able to print a desired number of pages from a job when the toner in the printer is running low and the user is willing to pay for the low quality of printout.
     With respect to claim 2, which further limits claim 1, Masayuki’973 does not teach wherein the controller is configured to execute: transmitting a replacement display notification indicating that a cartridge replacement request is to be displayed in a case where it is determined that the amount of remaining coloring agent is in a state in which the cartridge should be replaced; and the rewriting the second mode information from the inactive information to the active information in a case where the first instruction is received as a response to the transmission of the replacement display notification.  
     Sakaguchi’709 teaches wherein the controller is configured to execute: transmitting a replacement display notification indicating that a cartridge replacement request is to be displayed in a case where it is determined that the amount of remaining coloring agent is in a state in which the cartridge should be replaced (Fig.8, step S2002); and the rewriting the second mode information from the inactive information to the active information in a case where the first instruction is received as a response to the transmission of the replacement display notification (Fig.8, steps s2003, S2006 and S2007).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Masayuki’973  according to the teaching of Sakaguchi’709 to include a print permission mode which enables the printing operation to be continued even the toner is in the overuse and the printer is being operated in the normal which has no restriction on printing operation (page 11 in Masayuki’973) because this will allow the owner of the printer to perform printing operation more effectively.
     With respect to claim 3, which further limits claim 2, Masayuki’973 does not teach wherein the image forming apparatus is communicable with a server, and wherein the controller is configured to: transmit, in the transmitting the replacement display notification, the replacement display notification to the server, and execute the rewriting the second mode information from the inactive information to the active information in a case where the first instruction is received from the server.  
    Sakaguchi’709 teaches wherein the image forming apparatus (Fig.1, item 103) is communicable with a server [the PC (Fig.1, item 102) is considered as a server since it controls the operation mode of the printer (Fig.1, item 103) (paragraph 38)], and wherein the controller is configured to: transmit, in the transmitting the replacement display notification, the replacement display notification to the server (paragraph 64), and 
     execute the rewriting the second mode information from the inactive information to the active information in a case where the first instruction is received from the server (Fig.8, step S2006).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Masayuki’973  according to the teaching of Sakaguchi’709 to include a print permission mode which enables the printing operation to be continued even the toner is in the overuse and the printer is being operated in the normal which has no restriction on printing operation (page 11 in Masayuki’973) because this will allow the owner of the printer to perform printing operation more effectively.
     With respect to claim 5, which further limits claim 1, Masayuki’973 does not teach wherein the main body memory stores remaining amount information indicating the amount of remaining coloring agent, and wherein the controller is configured to execute: transmitting the remaining amount information after the amount of remaining coloring agent becomes equal to or less than a shipping threshold; and the rewriting the second mode information from the inactive information to the active information in a case where the first instruction is received as a response to the transmission of the remaining amount information.  
     Sakaguchi’709 teaches wherein the main body memory stores remaining amount information indicating the amount of remaining coloring agent [the printer transmits the toner out status information to the PC (paragraph 64). Therefore, the printer is considered to store the remaining amount information associated with the toner before transmitting it to the PC], and 
     wherein the controller is configured to execute: transmitting the remaining amount information after the amount of remaining coloring agent becomes equal to or less than a shipping threshold (paragraph 64); and 
     the rewriting the second mode information from the inactive information to the active information in a case where the first instruction is received as a response to the transmission of the remaining amount information (Fig.8, step S2006).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Masayuki’973  according to the teaching of Sakaguchi’709 to include a print permission mode which enables the printing operation to be continued even the  toner is in the overuse and the printer is being operated in the normal which has no restriction on printing operation (page 11 in Masayuki’973) because this will allow the owner of the printer to perform printing operation more effectively.
     With respect to claim 6, which further limits claim 5, Masayuki’973 does not teach wherein the image forming apparatus is communicable with a server, and wherein the controller is configured to: transmit, in the transmitting the remaining amount information, the remaining amount information to the server; and executes the rewriting the second mode information from the inactive information to the active information in a case where the first instruction is received from the server.  
    Sakaguchi’709 teaches wherein the image forming apparatus (Fig.1, item 103) is communicable with a server [the PC (Fig.1, item 102) is considered as a server since it controls the operation mode of the printer (Fig.1, item 103) (paragraph 38)], and wherein the controller is configured to: transmit, in the transmitting the replacement display notification, the replacement display notification to the server (paragraph 64), and 
     execute the rewriting the second mode information from the inactive information to the active information in a case where the first instruction is received from the server (Fig.8, step S2006).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Masayuki’973  according to the teaching of Sakaguchi’709 to include a print permission mode which enables the printing operation to be continued even the  toner is in the overuse and the printer is being operated in the normal which has no restriction on printing operation (page 11 in Masayuki’973) because this will allow the owner of the printer to perform printing operation more effectively.
     With respect to claim 10, which further limits claim 1, Masayuki’973 does not teach wherein the cartridge is a toner cartridge.  
     Sakaguchi’709 teaches wherein the cartridge is a toner cartridge (paragraph 68).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Masayuki’973  according to the teaching of Sakaguchi’709 to use toner cartridge in a printer for printing because this will allow the printer to provide high efficiency and convenience service.
     With respect to claim 16, Masayuki’973 teaches an image forming system (Fig.1) comprising: 
     an image forming apparatus (Fig.1, item 60) comprising: 
     a main body memory (Fig.4, item 62) configured to store: 
     first mode information indicating whether the image forming apparatus is set to a contract mode for the image forming apparatus for which a service contract is made or a normal mode for the image forming apparatus for which a service contract is not made [the image processing device (Fig.1, item 60) has the prepaid mode (contract mode) and normal mode (page 11)]. 
     a server (Fig.1, items 10 and 20) communicable with the image forming apparatus (Fig.1, item 60).
     Masayuki’973 does not teach second mode information indicating whether a print permission mode for permitting printing with the image forming apparatus even in a case where it is determined that an amount of remaining coloring agent contained in a cartridge mounted to the image forming apparatus is in a state in which the cartridge should be replaced is active or inactive; and a first controller configured to execute: setting the second mode information to active information indicating that the print permission mode is active in a state in which the first mode information indicates the normal mode; setting the second mode information to inactive information indicating that the print permission mode is inactive in a state in which the first mode information indicates the contract mode; and rewriting the second mode information from the inactive information to the active information in a case where a first instruction to activate the print permission mode is received in a state in which the first mode information indicates the contract mode and the second mode information is set to the inactive information; and a server comprising a second controller configured to execute switching of the print permission mode in the image forming apparatus from inactive to active in a case where a remaining amount decrease notification indicating that the amount of remaining coloring agent is equal to or less than a dispatch threshold is received from the image forming apparatus in a state in which the image forming apparatus is set to the contract mode and in which the print permission mode is inactive.  
     Sakaguchi’709 teaches second mode information indicating whether a print permission mode for permitting printing with the image forming apparatus even in a case where it is determined that an amount of remaining coloring agent contained in a cartridge mounted to the image forming apparatus is in a state in which the cartridge should be replaced is active or inactive [as shown in Fig.4, the printer is being configured to a print permission mode which enables the printing operation to be continued even the  toner is in the overuse];
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Masayuki’973  according to the teaching of Sakaguchi’709 to include a print permission mode which enables the printing operation to be continued even the toner is in the overuse and the printer is being operated in the normal which has no restriction on printing operation (page 11 in Masayuki’973) because this will allow the owner of the printer to perform printing operation more effectively.
     The combination of Masayuki’973 and Sakaguchi’709 does not teach a controller configured to execute: setting the second mode information to active information indicating that the print permission mode is active in a state in which the first mode information indicates the normal mode; setting the second mode information to inactive information indicating that the print permission mode is inactive in a state in which the first mode information indicates the contract mode; and rewriting the second mode information from the inactive information to the active information in a case where a first instruction to activate the print permission mode is received in a state in which the first mode information indicates the contract mode and the second mode information is set to the inactive information; a server comprising a second controller configured to execute switching of the print permission mode in the image forming apparatus from inactive to active in a case where a remaining amount decrease notification indicating that the amount of remaining coloring agent is equal to or less than a dispatch threshold is received from the image forming apparatus in a state in which the image forming apparatus is set to the contract mode and in which the print permission mode is inactive.     
     Since Masayuki’973 has suggested that the printer is operated in either the prepaid mode (contract mode) which user prints the number of printouts according to the amount of money which the user has made or the normal mode which the user owns the printer and the user print unlimited number of printouts (page 11) and Sakaguchi’709 has suggested that the faint print result is occurred on some printouts
 when the toner is low (paragraph 11) and the printer is being configured to a print permission mode which enables the printing operation to be continued even the  toner is in the overuse (Fig.4), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to have the controller of the printer to set the printer in a print permission mode which enables the printing operation to be continued even the  toner is in the overuse when the user operates a printer in the normal mode and the user reactivates a print permission mode which enables the printing operation to be continued even the  toner is in the overuse (a controller configured to execute: setting the second mode information to active information indicating that the print permission mode is active in a state in which the first mode information indicates the normal mode) because this will allow the installed toner in the printer to be used more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Masayuki’973 and Sakaguchi’709 to have the controller of the printer to set the printer in a print permission mode which enables the printing operation to be continued even the  toner is in the overuse when the user operates a printer in the normal mode and the user reactivates a print permission mode which enables the printing operation to be continued even the  toner is in the overuse (a controller configured to execute: setting the second mode information to active information indicating that the print permission mode is active in a state in which the first mode information indicates the normal mode) because this will allow the installed toner in the printer to be used more effectively.
     In addition, Since Masayuki’973 has suggested that the printer is operated in either the prepaid mode (contract mode) which user prints the number of printouts according to the amount of money which the user has made or the normal mode which the user owns the printer and the user print unlimited number of printouts (page 11) and Sakaguchi’709 has suggested that the faint print result is occurred on some printouts
 when the toner is low (paragraph 11) and the printer is not being configured to a print permission mode which enables the printing operation to be continued even the toner is in the overuse when the CANCEL button 403 is being activated in Fig.4, therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to have the controller of the printer to disable the print permission mode which enables the printing operation to be continued even the toner is in the overuse when the user operates a printer in the prepaid mode (contract mode) and the user disables the print permission mode which enables the printing operation to be continued even the toner is in the overuse (setting the second mode information to inactive information indicating that the print permission mode is inactive in a state in which the first mode information indicates the contract mode) because this will allow the prepaid user to obtain the high quality of printouts.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Masayuki’973 and Sakaguchi’709 to have the controller of the printer to disable the print permission mode which enables the printing operation to be continued even the toner is in the overuse when the user operates a printer in the prepaid mode (contract mode) and the user disables the print permission mode which enables the printing operation to be continued even the toner is in the overuse (setting the second mode information to inactive information indicating that the print permission mode is inactive in a state in which the first mode information indicates the contract mode) because this will allow the prepaid user to obtain the high quality of printouts.  
     Furthermore, since Masayuki’973 has suggested that the printer is operated in either the prepaid mode (contract mode) which user prints the number of printouts according to the amount of money which the user has made or the normal mode which the user owns the printer and the user print unlimited number of printouts (page 11) and Sakaguchi’709 has suggested that the faint print result is occurred on some printouts
 when the toner is low (paragraph 11) and the printer is being configured to a print permission mode which enables the printing operation to be continued for printing a predefined number of pages even the toner is in the overuse when the user selects the item 405 and enter the desired number in the item 404, therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to have the controller of the printer to set the printer in a print permission mode (rewriting the second mode information from the inactive information to the active information) which enables the printing operation to be continued to print for a predefined number of pages even the toner is in the overuse when the printer operates in the prepaid mode (contract mode) and the user resets the device to the toner overuse mode from the canceled toner overuse mode to continue to perform printing even the toner is in the overuse (rewriting the second mode information from the inactive information to the active information in a case where a first instruction to activate the print permission mode is received in a state in which the first mode information indicates the contract mode and the second mode information is set to the inactive information) because this will allow the prepaid users able to print a desired number of pages from a job when the toner in the printer is running low and the user is willing to pay the low quality of printout.
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Masayuki’973 and Sakaguchi’709 to have the controller of the printer to set the printer in a print permission mode (rewriting the second mode information from the inactive information to the active information) which enables the printing operation to be continued to print for a predefined number of pages even the toner is in the overuse when the printer operates in the prepaid mode (contract mode) and the user resets the device to the toner overuse mode from the canceled toner overuse mode to continue to perform printing even the toner is in the overuse (rewriting the second mode information from the inactive information to the active information in a case where a first instruction to activate the print permission mode is received in a state in which the first mode information indicates the contract mode and the second mode information is set to the inactive information) because this will allow the prepaid users able to print a desired number of pages from a job when the toner in the printer is running low and the user is willing to pay for the low quality of printout.
     Since Masayuki’973 has suggested that the printer is operated in either the prepaid mode (contract mode) which user prints the number of printouts according to the amount of money which the user has made or the normal mode which the user owns the printer and the user print unlimited number of printouts (page 11) and Sakaguchi’709 has suggested that the faint print result is occurred on some printouts
 when the toner is low (paragraph 11) and the printer is being configured to a print permission mode which enables the printing operation to be continued for printing a predefined number of pages even the toner is in the overuse when the user selects the item 405 and enter the desired number in the item 404, therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to have the controller of the server to disable the print permission mode which enables the printing operation to be continued even the toner is in the overuse when the user operates a printer in the prepaid mode (contract mode) and the user disables the print permission mode for not accepting the low quality of printouts, and to the controller of the server to enable the print permission mode which enables the printing operation to be continued even the toner is in the overuse when the user operates a printer in the prepaid mode (contract mode) and the user enable the print permission mode for accepting the low quality of printouts (a server comprising a second controller configured to execute switching of the print permission mode in the image forming apparatus from inactive to active in a case where a remaining amount decrease notification indicating that the amount of remaining coloring agent is equal to or less than a dispatch threshold is received from the image forming apparatus in a state in which the image forming apparatus is set to the contract mode and in which the print permission mode is inactive) because this will give the prepaid user an option to obtain the high quality of printouts of a job while not having the said job to be printed completely, and another option to have a print job to be printed completely while accepting the low quality of printouts of the job when the toner is in the overuse.
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Masayuki’973 and Sakaguchi’709 to have the controller of the server to disable the print permission mode which enables the printing operation to be continued even the toner is in the overuse when the user operates a printer in the prepaid mode (contract mode) and the user disables the print permission mode for not accepting the low quality of printouts, and to the controller of the server to enable the print permission mode which enables the printing operation to be continued even the toner is in the overuse when the user operates a printer in the prepaid mode (contract mode) and the user enable the print permission mode for accepting the low quality of printouts (a server comprising a second controller configured to execute switching of the print permission mode in the image forming apparatus from inactive to active in a case where a remaining amount decrease notification indicating that the amount of remaining coloring agent is equal to or less than a dispatch threshold is received from the image forming apparatus in a state in which the image forming apparatus is set to the contract mode and in which the print permission mode is inactive) because this will give the prepaid user an option to obtain the high quality of printouts of a job while not having the said job to be printed completely, and another option to have a print job to be printed completely while accepting the low quality of printouts of the job when the toner is in the overuse.
     With respect to claim 17, it is a method claim that claims how the image forming apparatus of claim 1 to operate in different modes.  Claim 17 is obvious in view of Masayuki’973 and Sakaguchi’709 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference has disclosed a image forming apparatus to operation in different modes, the process (method) to operate in different modes is inherent disclosed to be performed by a processor in the image forming apparatus when the image forming apparatus performs the operation to operate in different modes.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi’709 (US 2012/0230709), and further in view of Masayuki’973 (CN 107819973).
     With respect to claim 11, Sakaguchi’709 teaches a server [the PC (Fig.1, item 102) is considered as a server since it controls the operation mode of the printer (Fig.1, item 103) (paragraph 38)] communicable with an image forming apparatus (Fig.1, item 103), the server (Fig.1, item 102) comprising a controller (Fig.1, item 201) configured to execute: 
     switching of the print permission mode in the image forming apparatus from inactive to active in a case where a remaining amount decrease notification indicating that the amount of remaining coloring agent is equal to or less than a dispatch threshold is received from the image forming apparatus [as shown in Fig.4, the printer is being configured to a print permission mode which enables the printing operation to be continued even the  toner is in the overuse]. 
      Sakaguchi’709 does not teach in a state in which the image forming apparatus is set to a contract mode for the image forming apparatus for which a service contract is made and in which a print permission mode for permitting printing with the image forming apparatus even in a case where it is determined that an amount of remaining coloring agent contained in a cartridge mounted to the image forming apparatus is a state in which the cartridge is to be replaced is inactive.  
     Masayuki’973 teaches that the image forming apparatus has the prepaid mode (contract mode) and normal mode (page 11).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakaguchi’709 according to the teaching of Masayuki’973 to include a prepaid mode (contract mode) and normal mode in a printer because this will allow the usage of the printer to be managed more effectively.
     The combination of Sakaguchi’709 and Masayuki’973 does not teach in a state in which the image forming apparatus is set to a contract mode for the image forming apparatus for which a service contract is made and in which a print permission mode for permitting printing with the image forming apparatus even in a case where it is determined that an amount of remaining coloring agent contained in a cartridge mounted to the image forming apparatus in which the cartridge is to be replaced is inactive.
     Since Sakaguchi’709 has suggested that the faint print result is occurred on some printouts when the toner is low (paragraph 11) and the printer is either to configured to a print permission mode which enables the printing operation to be continued even the toner is in the overuse or not according to the user’s instruction (Fig.4) and Masayuki’973 has suggested that the printer is operated in either the prepaid mode (contract mode) which user prints the number of printouts according to the amount of money which the user has made or the normal mode which the user owns the printer and the user print unlimited number of printouts (page 11), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to have the controller of the printer to disable the print permission mode which enables the printing operation to be continued even the toner is in the overuse when the user operates a printer in the prepaid mode (contract mode) and the user disables the print permission mode for not accepting the low quality of printouts, and to the controller of the printer to enable the print permission mode which enables the printing operation to be continued even the toner is in the overuse when the user operates a printer in the prepaid mode (contract mode) and the user enable the print permission mode for accepting the low quality of printouts (in a state in which the image forming apparatus is set to a contract mode for the image forming apparatus for which a service contract is made and in which a print permission mode for permitting printing with the image forming apparatus even in a case where it is determined that an amount of remaining coloring agent contained in a cartridge mounted to the image forming apparatus is a state in which the cartridge is to be replaced is inactive) because this will give the prepaid user an option to obtain the high quality of printouts of a job while not having the said job to be printed completely, and another option to have a print job to be printed completely while accepting the low quality of printouts of the job when the toner is in the overuse and to obtains.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sakaguchi’709 and Masayuki’973 to have the controller of the printer to disable the print permission mode which enables the printing operation to be continued even the toner is in the overuse when the user operates a printer in the prepaid mode (contract mode) and the user disables the print permission mode for not accepting the low quality of printouts, and to the controller of the printer to enable the print permission mode which enables the printing operation to be continued even the toner is in the overuse when the user operates a printer in the prepaid mode (contract mode) and the user enable the print permission mode for accepting the low quality of printouts (in a state in which the image forming apparatus is set to a contract mode for the image forming apparatus for which a service contract is made and in which a print permission mode for permitting printing with the image forming apparatus even in a case where it is determined that an amount of remaining coloring agent contained in a cartridge mounted to the image forming apparatus is a state in which the cartridge is to be replaced is inactive) because this will give the prepaid user an option to obtain the high quality of printouts of a job while not having the said job to be printed completely, and another option to have a print job to be printed completely while accepting the low quality of printouts of the job when the toner is in the overuse.
Claim objection
Claim 4 is objected to as being dependent upon a rejected base claim 1 because the prior art of record does not teach “wherein the image forming apparatus is communicable with a server, wherein the main body memory stores third mode information indicating whether the server is in a first charging mode or in a second charging mode, the first charging mode being a mode in which the server calculates charge for a prescribed time period based on a first charge per unit number of sheets set by the contract and a number of printed sheets, and the second charging mode being a mode in which the server calculates the charge for the prescribed time period based on a second charge per unit number of sheets set by the contract and the number of printed sheets, the second charge being set to be lower than the first charge, and wherein the controller is configured to execute rewriting the third mode information into information indicating the second charging mode when executing the rewriting the second mode information from the inactive information to the active information in a state in which the third mode information indicates the first charging mode.”  Claim 4 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Claim 7 is objected to as being dependent upon a rejected base claim 6 because the prior art of record does not teach “wherein the main body memory stores third mode information indicating whether the server is in a first charging mode or in a second charging mode, the first charging mode being a mode in which the server calculates charge for a prescribed time period based on a first charge per unit number of sheets set by the contract and a number of printed sheets, and the second charging mode being a mode in which the server calculates the charge for the prescribed time period based on a second charge per unit number of sheets set by the contract and the number of printed sheets, the second charge being set to be lower than the first charge, wherein the controller is configured to execute: determining whether the amount of remaining coloring agent is in a state in which the cartridge should be replaced in a case where the first instruction is received in a state in which the third mode information indicates the first charging mode; and rewriting the third mode information into information indicating the second charging mode in a case where it is determined that the amount of remaining coloring agent reached a state in which the cartridge should be replaced” Claim 7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Claim 8 is objected to as being dependent upon an objected base claim 7 because the prior art of record does not teach “wherein the main body memory stores third mode information indicating whether the server is in a first charging mode or in a second charging mode, the first charging mode being a mode in which the server calculates charge for a prescribed time period based on a first charge per unit number of sheets set by the contract and a number of printed sheets, and the second charging mode being a mode in which the server calculates the charge for the prescribed time period based on a second charge per unit number of sheets set by the contract and the number of printed sheets, the second charge being set to be lower than the first charge, wherein the controller is configured to execute: determining whether the amount of remaining coloring agent is in a state in which the cartridge should be replaced in a case where the first instruction is received in a state in which the third mode information indicates the first charging mode; and rewriting the third mode information into information indicating the second charging mode in a case where it is determined that the amount of remaining coloring agent reached a state in which the cartridge should be replaced.” Claim 8 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Claim 9 is objected to as being dependent upon an objected base claim 4 because the prior art of record does not teach “wherein the controller is configured to execute: rewriting the second mode information from the active information to the inactive information in a case where a second instruction to inactivate the print permission mode is received after executing the first rewriting process; and rewriting the third mode information into information indicating the first charging mode when executing the rewriting the second mode information from the active information to the inactive information” Claim 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim 12 is objected to as being dependent upon an rejected base claim 11 because the prior art of record does not teach “a server memory configured store number-of-days information indicating a number of days from receipt of the remaining amount decrease notification is received from the image forming apparatus, wherein the controller is configured to execute the switching in a case where the number of days is less than a first threshold.” Claim 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim 13 is objected to as being dependent upon an objected base claim 12 because the prior art of record does not teach “wherein the controller is configured to, in the switching, transmit a first instruction to activate the print permission mode to the image forming apparatus in a case where the number of days is less than a first threshold value when a replacement display notification is received from the image forming apparatus, the replacement display notification indicating that a cartridge replacement request is to be displayed in a case where it is determined that the amount of remaining coloring agent is in a state in which the cartridge should be replaced” Claim 13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is objected to as being dependent upon an objected base claim 12 because the prior art of record does not teach “wherein the controller is configured to, in the switching, transmit a first instruction to activate the print permission mode to the image forming apparatus in a case where, the number of days is less than a first threshold value and the amount of remaining coloring agent indicated by the remaining amount information is equal to or less than a prescribed value, when remaining amount information indicating the amount of remaining coloring agent is received from the image forming apparatus after the remaining amount decrease notification is received”.  Claim 14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 is objected to as being dependent upon an objected base claim 12 because the prior art of record does not teach “wherein the controller is configured to execute transmitting a second instruction to inactivate the print permission mode to the image forming apparatus in a case where the number of days is greater than a second threshold value set as a value equal to or greater than the first threshold value.” Claim 14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Ishizaki’516 (US 2017/0078516) discloses an image formation method using an image formation system, in which a mobile terminal is connected to a charge management device and an image formation device, includes: causing the mobile terminal to connect to the charge management device via a first communication path, and to update charge information; causing the mobile terminal to connect to the image formation device via a second communication path different from the first communication path; and causing the mobile terminal to transmit print data to the image formation device via the second communication path, and thereafter to update the charge information.
Conclusion
     THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674